Exhibit 10.7
ILLUMINA, INC.
AMENDED AND RESTATED NEW HIRE STOCK AND INCENTIVE PLAN
(as of October 28, 2009)
     1. Purposes of the Plan. The purposes of this New Hire Stock and Incentive
Plan are to attract and retain the best available personnel for positions of
substantial responsibility and to promote the success of the Company’s business.
Options and Stock Awards may be granted under the Plan.
     This New Hire Stock and Incentive Plan is patterned after the Amended and
Restated 2005 Stock and Incentive Plan but is to be used only for grants to
Newly Hired Employees in connection with their hiring by the Company. The Plan
is, therefore, exempt from the rule of the NASDAQ National Market that requires
stockholder approval of issuances of securities to existing directors and
employees and, accordingly, the Plan has not been submitted for approval by the
stockholders of the Company.
     2. Definitions. As used herein, the following definitions shall apply:

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.     (b)  
“Applicable Laws” means the requirements relating to the administration of stock
option and restricted stock plans, the grant of options and the issuance of
shares under U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any Nasdaq National Market, stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Options or Awards are granted under the Plan, as
such laws, rules, regulations and requirements shall be in place from time to
time.     (c)   “Award” means an Option or a Stock Award granted in accordance
with the terms of the Plan.     (d)   “Award Agreement” means a Stock Award
Agreement and/or Option Agreement, which may be in written or electronic format,
in such form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.

1



--------------------------------------------------------------------------------



 



  (e)   “Board” means the Board of Directors of the Company.     (f)   [Omitted]
    (g)   “Code” means the Internal Revenue Code of 1986, as amended.     (h)  
“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 hereof.     (i)   “Common Stock” means the common stock of the
Company.     (j)   “Company” means Illumina, Inc., a Delaware corporation.    
(k)   [Omitted]     (l)   “Corporate Transaction” means any of the following,
unless the Administrator provides otherwise:

  (i)   any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),  
  (ii)   the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),     (iii)   the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) in the outstanding shares of Common Stock by
any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),     (iv)   a contested election of
Directors, as a result of which or in connection with which the persons who were
Directors before such election or their nominees (the “Incumbent Directors”)
cease to constitute a majority of the Board; provided however that if the
election, or nomination for election by the Company’s

2



--------------------------------------------------------------------------------



 



      stockholders, of any new Director was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors, such new Director shall be considered
as an Incumbent Director, or

  (v)   any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.

  (m)   [Omitted]     (n)   “Disability” means total and permanent disability as
defined in Section 21 (e)(3) of the Code.     (o)   “Effective Date” means the
date on which the Board approves the Plan.     (p)   [Omitted]     (q)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     (r)  
“Fair Market Value” means, as of any date, the value of a Share determined as
follows:

  (i)   if the Common Stock is listed on any established stock exchange or
traded on a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of a Share shall be the closing selling price for such Common
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;     (ii)   if the Common
Stock is regularly quoted by a recognized securities dealer but selling prices
are not reported, the Fair Market Value of a Share shall be the mean between the
high bid and low asked prices for the Common Stock on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

3



--------------------------------------------------------------------------------



 



  (iii)   in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

  (s)   [Omitted]     (t)   [Omitted]     (u)   [Omitted]     (v)   “Newly Hired
Employee” means any person, including Officers, recently employed by the Company
or any Subsidiary of the Company at the time of the Award.     (w)   “Notice of
Grant” means a written or electronic notice evidencing certain terms and
conditions of an individual Option grant. The Notice of Grant is part of the
Option Agreement.     (x)   “Officer” means a person who is an executive officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.     (y)   “Option” means a stock
option granted pursuant to the Plan that is not intended to qualify as an
incentive stock option (as defined in the Code) and as designated in the
applicable Option Agreement.     (z)   “Option Agreement” means an agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. The Option Agreement is subject to the terms and
conditions of the Plan.     (aa)   “Optioned Shares” means the Shares subject to
an Option.     (bb)   “Optionee” means the holder of an outstanding Option
granted under the Plan.     (cc)   [Omitted]

4



--------------------------------------------------------------------------------



 



  (dd)   [Omitted]     (ee)   “Participant” means any holder of one or more
Options, Stock Awards, or the Shares issuable or issued upon exercise of such
Awards, under the Plan.     (ff)   “Plan” means this New Hire Stock and
Incentive Plan.     (gg)   “[Omitted]     (hh)   “Qualifying Performance
Criteria” means any one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit, Subsidiary or business segment, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award: (i) cash flow;
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings); (iii) earnings per share; (iv) growth
in earnings or earnings per share; (v) stock price; (vi) return on equity or
average stockholders’ equity; (vii) total stockholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) return on investment;
(xi) revenue; (xii) income or net income; (xiii) operating income or net
operating income; (xiv) operating profit or net operating profit; (xv) operating
margin; (xvi) return on operating revenue; (xvii) market share; (xviii) contract
awards or backlog; (xix) overhead or other expense reduction; (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index; (xxi) credit rating; (xxii) strategic plan development and
implementation (including individual performance objectives that relate to
achievement of the Company’s or any business unit’s strategic plan); (xxiii)
improvement in workforce diversity, and (xxiv) any other similar criteria as may
be determined by the Administrator. The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (A) asset
write-downs; (B) litigation or claim judgments or settlements; (C) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; and (E) any gains or losses classified as extraordinary or as
discontinued operations in the Company’s financial statements.

5



--------------------------------------------------------------------------------



 



  (ii)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the same may be
amended from time to time, or any successor to Rule 16b-3, as in effect when
discretion is being exercised with respect to the Plan.     (jj)   [Omitted]    
(kk)   “Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 hereof.     (ll)   [Omitted]     (mm)   “Stock Award” means a Stock
Grant granted under Section 13 below or other similar awards granted under the
Plan (including phantom stock rights).     (nn)   “Stock Award Agreement” means
a written agreement, the form(s) of which shall be approved from time to time by
the Administrator, between the Company and a holder of a Stock Award evidencing
the terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan.     (oo)  
“Stock Grant” means the award of a certain number of Shares granted under
Section 13 below.     (pp)   [Omitted]     (qq)   “Subsidiary” means a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, or any successor provision.     (rr)   “Withholding
Taxes” means the federal, state and local income and employment withholding
taxes, or any other taxes required to be withheld, to which the holder of an
Award may be subject in connection with the grant, exercise, or vesting of an
Award or the issuance or transfer of Shares issued or issuable pursuant to an
Award.

     3. [Omitted]

6



--------------------------------------------------------------------------------



 



     4. Administration of the Plan.

  (a)   Procedure.

  (i)   Multiple Administrative Bodies. Different Committees with respect to
different groups of Newly Hired Employees may administer the Plan.     (ii)  
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.     (iii)   Rule 16b-3. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.     (iv)   Other Administration.
Other than as provided above, the Plan shall be administered by (A) the Board,
(B) a Committee, which committee shall be constituted to satisfy Applicable Laws
or (C) subject to the Applicable Laws, one or more officers of the Company to
whom the Board or Committee has delegated the power to grant Awards to persons
eligible to receive Awards under the Plan provided such grantees may not be
officers.

  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

     (A) to determine the Fair Market Value of the Common Stock in accordance
with Section 2(r) of the Plan;
     (B) to select the Newly Hired Employees to whom Awards may be granted
hereunder;

7



--------------------------------------------------------------------------------



 



     (C) to determine the number of Shares or amount of cash to be covered by
each Award granted hereunder;
     (D) to approve forms of Award Agreements for use under the Plan;
     (E) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, which terms and conditions include,
but are not limited to, the exercise price and/or purchase price (if
applicable), the time or times when Awards may be exercised (which may be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;
     (F) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
     (G) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
     (H) to modify or amend each Award (subject to Section 19 hereof), including
the discretionary authority to extend the post-termination exercisability or
purchase period of Awards longer than is originally provided for in the Award
Agreement;
     (I) to allow Participants to satisfy Withholding Tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
or settlement of an Award that number of Shares having a Fair Market Value equal
to the minimum amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of
Withholding Tax is to be determined. All elections by a Participant to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

8



--------------------------------------------------------------------------------



 



     (J) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
     (K) to make all other determinations deemed necessary or advisable for
administering the Plan.

  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, or Shares issued
under the Plan.

     5. Eligibility. Options and Stock Awards may be granted to Newly Hired
Employees.
     6. Limitations.

  (a)   [Omitted]     (b)   Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s employment
relationship with the Company, nor shall they interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause.     (c)   [Omitted]

     7. Term of Plan. The Plan shall become effective on the Effective Date.
Unless the Plan is terminated earlier pursuant to Section 19 hereof, the Plan
shall terminate upon the earliest to occur of (a) December 31, 2017 or (b) the
termination of all outstanding Awards in connection with a dissolution or
liquidation pursuant to Section 17(b) hereof or a Corporate Transaction pursuant
to Section 17(c) hereof. Should the Plan terminate on December 31, 2017, then
all Awards outstanding at that time shall continue to have force and effect in
accordance with the provisions of the applicable Award Agreement.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement.

9



--------------------------------------------------------------------------------



 



     9. Option Exercise Price and Consideration.

  (a)   Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per share on the date of grant.     (b)   Waiting Period and Exercise
Dates. At the time an Option is granted, the Administrator shall fix the period
within which the Option may be exercised and shall determine any conditions
(including any vesting conditions) that must be satisfied before the Option may
be exercised.     (c)   Form of Consideration. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment. Such consideration may consist entirely of:

  (i)   cash;     (ii)   check;     (iii)   other Shares which, in the case of
Shares acquired directly or indirectly from the Company, (A) have been owned by
the Optionee for more than six (6) months on the date of surrender (if it is
required to eliminate or reduce accounting charges incurred by the Company in
connection with the Option, or such other period (if any) required to so
eliminate or reduce such charges), and (B) have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option shall be exercised;     (iv)   consideration received through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (A) a Company-designated
brokerage firm to effect the immediate sale of the purchased Shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares plus all Withholding Taxes required to be withheld by the Company by
reason of such exercise and (B) the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm in order to complete the sale;

10



--------------------------------------------------------------------------------



 



  (v)   a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;     (vi)   any
combination of the foregoing methods of payment; or     (vii)   such other
consideration and method of payment for the issuance of Optioned Shares as
determined by the Administrator and to the extent permitted by Applicable Laws.

  (d)   No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced.

     10. Exercise of Option.

  (a)   Procedure for Exercise; Rights as a Stockholder.

  (i)   Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be suspended
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.     (ii)   An Option shall be deemed exercised when the
Company receives: (A) written or electronic notice of exercise (in accordance
with the Option Agreement) from the person entitled to exercise the Option, and
(B) full payment for the Optioned Shares with respect to which the Option is
exercised and (C) satisfaction of any Withholding Taxes. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Plan and shall be set forth in the Option
Agreement. Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee, in the name of the Optionee
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall

11



--------------------------------------------------------------------------------



 



      exist with respect to the Optioned Shares, notwithstanding the exercise of
the Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 17 hereof.     (iii)   Exercising an
Option in any manner shall decrease the number of Optioned Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.

  (b)   Termination of Employment Relationship. Unless otherwise provided by the
Administrator in the Option Agreement, if an Optionee ceases to be employed by
the Company, other than upon the Optionee’s death or Disability, such Optionee
may exercise his or her Option for a period of three (3) months measured from
the date of termination, or such longer period of time as specified in the
Option Agreement, to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the Option
as set forth in the Option Agreement); provided, however, that any Officer (as
of the date of termination) may exercise his or her Option for a period of
twelve (12) months measured from the date of termination, or such longer period
of time as specified in the Option Agreement, to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of the Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to all the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period determined pursuant to this Section 10(b), exercise
the Option for the Optioned Shares in which Optionee is vested at the time of
such termination of the Newly Hired Employee, the Option shall terminate with
respect to those vested Optioned Shares at the end of such period, and those
Optioned Shares shall revert to the Plan.     (c)   Disability of Optionee.
Unless otherwise provided by the Administrator in the Option Agreement, if an
Optionee ceases to be employed by the Company as a result of the Optionee’s
Disability, the Optionee may exercise his or her Option within twelve
(12) months of termination, or such longer period of time as specified in the
Option Agreement, to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). If, on the date of termination, the Optionee is
not vested as

12



--------------------------------------------------------------------------------



 



      to his or her entire Option, the Option shall immediately terminate as to
the Optioned Shares covered by the unvested portion of the Option, and those
Optioned Shares shall revert immediately to the Plan. To the extent the Optionee
does not, within the post-termination time period determined pursuant to this
Section 10(c), exercise the Option for the Optioned Shares in which Optionee is
vested at the time of such termination of the Newly Hired Employee, the Option
shall terminate with respect to those vested Optioned Shares at the end of such
period, and those Optioned Shares shall revert to the Plan.     (d)   Death of
Optionee. Unless otherwise provided by the Administrator in the Option
Agreement, if an Optionee dies while employed, the Option may be exercised
within twelve (12) months following Optionee’s death, or such longer period of
time as specified in the Option Agreement, to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement) by the Optionee’s
designated beneficiary, provided such beneficiary has been designated prior to
Optionee’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Optionee, then such Option may be
exercised by the personal representative of the Optionee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
determined pursuant to this Section 10(d), exercised for the Optioned Shares in
which Optionee is vested at the time of such termination of the Newly Hired
Employee, the Option shall terminate with respect to those vested Optioned
Shares, and those Optioned Shares shall revert to the Plan.

     11. [Omitted]
     12. Limited Transferability of Options. An Option generally may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee; provided
however that Options may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or pursuant to domestic relations
orders to “Immediate Family Members” (as defined below) of the Optionee.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew,

13



--------------------------------------------------------------------------------



 



mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), a trust in which these persons
have more than fifty percent of the beneficial interest, a foundation in which
these persons (or the Optionee) control the management of assets, and any other
entity in which these persons (or the Optionee) own more than fifty percent of
the voting interests. The Optionee may designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding Options, and those
Options shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
those Options. Such beneficiary or beneficiaries shall take the transferred
Options subject to all the terms and conditions of the applicable agreement
evidencing each such transferred Option, including (without limitation) the
limited time period during which the Option may be exercised following the
Optionee’s death.
     13. Stock Awards. Each Stock Award Agreement shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:

  (a)   Consideration. A Stock Grant may be awarded in consideration for such
property or services as is permitted under Applicable Law.     (b)   Vesting.
Shares of Common Stock awarded under an agreement reflecting a Stock Grant may,
but need not, be subject to a share repurchase option, forfeiture restriction or
other conditions in favor of the Company in accordance with a vesting or lapse
schedule to be determined by the Administrator.     (c)   Termination of
Participant’s Employment Relationship. In the event a Participant’s employment
terminates, the Company may reacquire any or all of the Shares held by the
Participant which have not vested or which are otherwise subject to forfeiture
or other conditions as of the date of termination under the terms of the
agreement.     (d)   Transferability. Except as determined by the Board, no
rights to acquire Shares under a Stock Grant shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

     14. [Omitted]

14



--------------------------------------------------------------------------------



 



     15. [Omitted]
     16. Section 162(m) Compliance. Any Stock Award (other than an Option or any
other Stock Award having a purchase price equal to 100% of the Fair Market Value
on the date such award is made) that is intended as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code must vest or
become exercisable or payable contingent on the achievement of one or more
Qualifying Performance Criteria. Notwithstanding anything to the contrary
herein, the Committee shall have the discretion to determine the time and manner
of compliance with Section 162 (m) of the Code as required under applicable
regulations and to conform the procedures related to the Award to the
requirements of Section 162(m) and may in its discretion reduce the number of
Shares granted or amount of cash or other property to which a Participant may
otherwise have been entitled with respect to an Award designed to qualify as
performance-based compensation under Section 162(m).
     17. Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.

  (a)   Changes in Capitalization. The number of Shares as well as the price per
Share subject to each outstanding Award, shall be proportionately adjusted for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares. Notwithstanding the foregoing, any such adjustment shall not
(i) cause an Award which is exempt from Code Section 409A to become subject to
Code Section 409A or (ii) cause an Award subject to Code Section 409A not to
comply with the requirements of Code Section 409A.     (b)   Dissolution or
Liquidation. In the event of the proposed dissolution or liquidation of the
Company, the Administrator shall notify each Participant as soon as practicable
prior to the effective date of such proposed transaction. The Administrator in
its discretion may (but need not) provide for a Participant to have the right to
exercise his or her Option or Stock Award until ten (10) days prior to such
transaction as to all of the Shares covered thereby, including Shares as to
which the Option or Stock

15



--------------------------------------------------------------------------------



 



      Award would not otherwise be exercisable. In addition, the Administrator
may (but need not) provide that any Company repurchase option applicable to any
unvested Shares purchased upon exercise of an Option or issued under a Stock
Award shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.

  (c)   Corporate Transaction.

  (i)   In the event of a Corporate Transaction, as determined by the Board or a
Committee, the Board or Committee may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Stock
Awards; and/or (iii) provide for termination of Awards as a result of the
Corporate Transaction on such terms and conditions as it deems appropriate,
including providing for the cancellation of Awards for a cash payment to the
Participant. For the purposes of this paragraph, the Award shall be considered
assumed if, following the Corporate Transaction, the Award confers the right to
purchase or receive, for each Share or amount of cash covered by the Award
immediately prior to the Corporate Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share held on the effective date
of the Corporate Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of the successor
corporation, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Award, for each Share covered by the Award, to be solely common stock of the
successor corporation equal in fair market value to the per share consideration
received by holders of Shares in the Corporate Transaction.     (ii)   Each
Option or Stock Award which is assumed pursuant to this Section 17(c) shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
to the number and class of securities which would have been issuable to the
Participant in consummation of such Corporate Transaction had the Option or

16



--------------------------------------------------------------------------------



 



      Stock Award been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such Corporate Transaction shall
also be made to the exercise or purchase price payable per share under each
outstanding Option or Stock Award, provided the aggregate exercise or purchase
price payable for such securities shall remain the same. Notwithstanding the
foregoing, any such adjustment shall not (i) cause an Award which is exempt from
Code Section 409A to become subject to Code Section 409A or (ii) cause an Award
subject to Code Section 409A not to comply with the requirements of Code
Section 409A.

     18. Date of Grant. The date of grant of any Award shall be, for all
purposes, the date on which the Administrator grants such Award. Notice of the
grant shall be provided to each Participant within a reasonable time after the
date of such grant.
     19. Amendment and Termination of the Plan. The Board may at any time amend,
alter, suspend or terminate the Plan. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant under any
grant theretofore made, unless mutually agreed otherwise between the Participant
and the Administrator, which agreement must be in writing and signed by the
Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
     20. Conditions Upon Issuance of Shares.

  (a)   Awards shall not be granted and Shares shall not be issued pursuant to
the exercise of an Award unless the grant of the Award, the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.     (b)   No Shares or
other assets shall be issued or delivered under the Plan unless and until there
shall have been compliance with all applicable requirements of Federal and state
securities laws, including the filing and effectiveness of the Form S-8
registration statement for the Shares, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
Common Stock is then listed for trading.

     21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction (including under
Section 20),

17



--------------------------------------------------------------------------------



 



which authority is deemed by the Company’s counsel to be necessary to the lawful
grant of Awards and issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to grant such Awards or issue
or sell such Shares as to which such requisite authority shall not have been
obtained.
     22. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     23. [Omitted]
     24. Code Section 409A. Notwithstanding any provision of this Plan to the
contrary, no deferral election, payment election, time or form of payment,
modification or other action with respect to the Plan shall be permitted to the
extent that such election, time or form of payment, modification or other action
would violate any requirement of Code Section 409A of the Code or the
regulations thereunder, as determined in the sole discretion of the
Administrator.

18